DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 6, 7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial length" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the molded part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 4, 6, 7, 9, 10, 11, 12 and 13 is/are rejected under 35 U.S.C. 102(a))(1) as being anticipated by Thwaites et al. (4,093,818). 
Thwaites et al. disclose a fire-protection element comprising:
a honeycomb structure (col. 2, l. 34) comprising an intumescent material (col. 2, ll. 33-34) and a plurality of openings (hexagonal openings through which cables 5,6 are routed) disposed adjacent to one another, wherein a cross section of each of the plurality of openings has a polygon shape (hexagonal shape), wherein the honeycomb structure extends in an axial direction (axial direction of duct 1), wherein at least a part of the intumescent material forming a wall of a first of the plurality of openings is shared with a wall of a second of the plurality of openings that is adjacent to the first of the plurality of openings, and wherein the honeycomb structure has homogeneous wall thickness (each hexagon has the same wall thickness) in a direction perpendicular to the axis direction along the axial length;
a frame 8;
wherein the honeycomb structure is more compressible in the direction perpendicular to the axial direction than in the axial direction (the honeycomb is collapsible in the perpendicular direction resulting in more compressibility);
wherein the honeycomb structure is filled with a filling foam (thermosetting resin, col. 2, l. 36, air is trapped in between the thermosetting resin to constitute foam);

wherein the filling foam is pressure stable (thermosetting resin does not change with atmospheric pressure changes);
wherein the frame comprises at least one material selected from the group consisting of cardboard, metal, glass fiber, basalt fibers, carbon fibers, and ceramic fibers (metal);
wherein the frame comprises an intumescent material (metal; metal expands upon heating) and has a higher temperature resistance than the honeycomb structure (metal has a higher temperature resistance than paper);
wherein the fire-protection element has a cover plate 9;
wherein the cover plate comprises at least one material selected from the group consisting of cardboard, metal, glass fiber, basalt fibers, carbon fibers, and ceramic fibers (metal);
wherein the cover plate comprises an intumescent material (metal; metal expands upon heating) and has a higher temperature resistance than the honeycomb structure (metal has a higher temperature resistance than paper).
Claim(s) 1, 3, 4, 6, 7 and 11 is/are rejected under 35 U.S.C. 102(a))(1) as being anticipated by Munzenberger et al. (2016/0123002). 
Munzenberger et al. disclose a fire-protection element comprising:
a honeycomb structure (paragraph 0041) comprising an intumescent material and a plurality of openings 12 disposed adjacent to one another, wherein a cross section of each of the plurality of openings has a polygon shape (hexagon shape), wherein the honeycomb structure 
a frame 20 that surrounds the honeycomb structure along the axial direction;
wherein the honeycomb structure is more compressible in the direction perpendicular to the axial direction than in the axial direction (the honeycomb is collapsible in the perpendicular direction resulting in more compressibility);
wherein the honeycomb structure is filled with a filling foam (membrane 22 is formed from foam);
wherein the filling foam is flexible (membrane 22 is flexible);
wherein the filling foam is pressure stable (membrane 22 does not change with atmospheric pressure changes);
wherein the fire-protection element has a cover plate (second protrusion 20);

Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thwaites et al. (4,093,818) in view of Lalouch et al. (2011/0247839). 
Thwaites et al. disclose the limitations of the claimed invention with the exception of the molded part containing expandable graphite.  
Lalouch et al. disclose, in paragraph 0061, expandable graphite being a readily commercially available intumescent additive.  
.

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive.  
Applicant argues that Thwaites does not disclose an intumescent formed into a honeycomb shape.  Applicant’s argument is not commensurate in scope with the claimed invention.  Even so, Thwaites discloses a block 7 of intumescent coated structural honeycomb material formed from paper or cardboard.  The intumescent coating the paper honeycomb is formed into a honeycomb shape.  
Applicant argues that Munzenberger does not have a homogeneous wall thickness.  The wall thickness is the same between the hexagon openings in the direction perpendicular to the longitudinal axis.  
Regarding Applicant’s argument to the interpretation of “intumescent material,” the claim terms are given their broadest reasonable interpretation consistent with the specification.  The dictionary defines intumescent as: of a coating or sealant swelling up when heated, thus protecting the material underneath or sealing a gap in the event of a fire.  Applicant should further limit the claims if a narrower interpretation is desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK